        Case 1:17-cv-00772-GWG Document 399 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x

TESSA KNOX,                                        :

                                      Plaintiff,   :

                 -against-                         :              17 Civ. 772 (GWG)

JOHN VARVATOS ENTERPRISES, INC.,                   :              ECF Case

                                   Defendant.      :

---------------------------------x

                         ACCEPTANCE OF OFFER OF REMITTITUR
                         AND PROPOSAL TO AMEND JUDGMENT

       Plaintiff Tessa Knox, the 13 opt-in plaintiffs, and the members of the Class the Court

certified in an order entered February 22, 2018 (“plaintiffs”), accept the offer of remittitur set

forth in the opinion and order (Dkt. 398) entered January 12, 2021.

       Plaintiffs request that the Court enter an “amended judgment” that provides in its entirety:

       “The judgment entered in this action on March 23, 2020 (Dkt. 362) is amended nunc pro
       tunc to strike the words ‘three million, five hundred sixteen thousand, fifty one dollars
       and twenty three cents ($3,516,051.23)’ and replace them with the words ‘one million,
       seven hundred fifty eight thousand, twenty five dollars and sixty one cents,
       $1,758,025.61.’”

       By e-mail to defendant’s counsel on January 18, 2021, plaintiffs requested that defendant

stipulate to the amended judgment. Defendant’s counsel has not responded

substantively.

       We request that the Court enter the requested amended judgment forthwith or,
        Case 1:17-cv-00772-GWG Document 399 Filed 01/25/21 Page 2 of 2




alternatively, fix a brief time within which defendant’s counsel must respond.

Dated: New York, New York
       January 25, 2021

                                                    DUNNEGAN & SCILEPPI LLC


                                                    By________________________
                                                      William Dunnegan (WD9316)
                                                      wd@dunnegan.com
                                                      Richard Weiss (RW4039)
                                                      rw@dunnegan.com
                                                    Attorneys for Plaintiffs
                                                    437 Madison Avenue
                                                    New York, New York 10022
                                                    (212) 332-8300




                                                2
